Per Curiam.

We adopt the findings and conclusions of the board. However, we do not accept the board’s recommendation of indefinite suspension. Based on the continuing course of misconduct and respondent’s multiple felony convictions, we believe that a harsher sanction is warranted. Therefore, respondent is permanently disbarred from the practice of law in Ohio. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.